Filed 4/11/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 64







State of North Dakota, 		Plaintiff and Appellee



v.



Nathan Currie Axtman, 		Defendant and Appellant







No. 20000262







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Burt L. Riskedahl, Judge.



AFFIRMED.



Per Curiam.



Robert Wade Martin, P.O. Box 2324, Bismarck, N.D. 58502-2324, for defendant and appellant.



Merle Ann Torkelson, State’s Attorney, P.O. Box 1180, Washburn, N.D. 58577-1108, for plaintiff and appellee.

State v. Axtman

No. 20000262



Per Curiam.

[¶1]	Nathan Currie Axtman appeals from a judgment of conviction entered upon a jury verdict finding him guilty of gross sexual imposition.  Under Rule 35.1(a)(3), N.D.R.App.P., we summarily affirm.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Carol Ronning Kapsner

William A. Neumann

Dale V. Sandstrom